
	
		II
		111th CONGRESS
		1st Session
		S. 1212
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the antitrust laws to ensure competitive
		  market-based fees and terms for merchants’ access to electronic payment
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 Credit Card Fair Fee Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)AccessThe
			 term access—
				(A)when used as a
			 verb means to use to conduct transaction authorization, clearance, and
			 settlement involving the acceptance of credit cards or debit cards from
			 consumers for payment for goods or services and the receipt of payment for such
			 goods or services; and
				(B)when used as a
			 noun means the permission or authority to use to conduct transactions described
			 in subparagraph (A).
				(2)Access
			 agreementThe term access agreement means an
			 agreement between 1 or more merchants and 1 or more providers giving the
			 merchant access to a covered electronic payment system, conditioned solely upon
			 the merchant complying with the fees and terms specified in the
			 agreement.
			(3)AcquirerThe
			 term acquirer—
				(A)means a financial
			 institution that provides services allowing merchants to access an electronic
			 payment system to accept credit cards or debit cards for payment; and
				(B)does not include
			 an independent third party processor that may act as the agent of a financial
			 institution described in subparagraph (A) in processing general-purpose credit
			 card or debit card transactions.
				(4)AdjudicationThe
			 term adjudication has the meaning given that term in section 551
			 of title 5, United States Code, and does not include mediation.
			(5)Antitrust
			 lawsThe term antitrust laws—
				(A)has the meaning
			 given that term in subsection (a) of the first section of the Clayton Act (15
			 U.S.C. 12(a)); and
				(B)includes—
					(i)section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) to the extent section 5 applies to
			 unfair methods of competition; and
					(ii)State antitrust
			 laws.
					(6)ChairmanThe
			 term Chairman means the Chairman of the Federal Trade
			 Commission.
			(7)Covered
			 electronic payment systemThe term covered electronic
			 payment system means an electronic payment system that routes
			 information and data to facilitate transaction authorization, clearance, and
			 settlement for not less than 10 percent of the combined dollar value of credit
			 card or debit card payments processed in the United States in the most recent
			 full calendar year.
			(8)Credit
			 cardThe term credit card means any general-purpose
			 card or other credit device issued or approved for use by a financial
			 institution for use in allowing the cardholder to obtain goods or services on
			 credit on terms specified by that financial institution.
			(9)Debit
			 cardThe term debit card means any general-purpose
			 card or other device issued or approved for use by a financial institution for
			 use in debiting the account of a cardholder for the purpose of that cardholder
			 obtaining goods or services, whether authorization is signature-based or
			 PIN-based.
			(10)Electronic
			 payment systemThe term electronic payment system
			 means the proprietary services, infrastructure, and software that route
			 information and data to facilitate transaction authorization, clearance, and
			 settlement and that merchants are required to access in order to accept a
			 specific brand of general-purpose credit cards or debit cards as payment for
			 goods or services.
			(11)Electronic
			 Payment System JudgesThe term Electronic Payment System
			 Judges means the Electronic Payment System Judges appointed under
			 section 4(a).
			(12)FeesThe
			 term fees means any monetary charges, rates, assessments, or other
			 payments imposed by a provider upon a merchant for the merchant to access an
			 electronic payment system.
			(13)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 603(t) of the Fair Credit Reporting Act (15
			 U.S.C. 1681a(t)).
			(14)IssuerThe
			 term issuer—
				(A)means a financial
			 institution that issues credit cards or debit cards or approves the use of
			 other devices for use in an electronic payment system; and
				(B)does not include
			 an independent third party processor that may act as the agent of a financial
			 institution described in subparagraph (A) in processing general-purpose credit
			 or debit card transactions.
				(15)Market
			 powerThe term market power means the ability to
			 profitably raise prices above those that would be charged in a perfectly
			 competitive market.
			(16)MerchantThe
			 term merchant means any person who accepts or who seeks to accept
			 credit cards or debit cards in payment for goods or services provided by the
			 person.
			(17)Negotiating
			 partyThe term negotiating party means 1 or more
			 providers of a covered electronic payment system or 1 or more merchants who
			 have access to or who are seeking access to that covered electronic payment
			 system, as the case may be, and who are in the process of negotiating or who
			 have executed a voluntarily negotiated access agreement that is still in
			 effect.
			(18)Normal rate of
			 returnThe term normal rate of return means the
			 average rate of return that a firm would receive in an industry when conditions
			 of perfect competition prevail.
			(19)Proceeding
			 partyThe term proceeding party means collectively
			 all providers of a covered electronic payment system or collectively all
			 merchants who have access to or who are seeking access to that covered
			 electronic payment system, as the case may be, during the period in which the
			 Electronic Payment System Judges are conducting a proceeding under this Act
			 relating to that covered electronic payment system.
			(20)PersonThe
			 term person has the meaning given that term in subsection (a) of
			 the first section of the Clayton Act (15 U.S.C. 12(a)).
			(21)ProviderThe
			 term provider means any person who owns, operates, controls,
			 serves as an issuer for, or serves as an acquirer for a covered electronic
			 payment system.
			(22)StateThe
			 term State has the meaning given that term in section 4G(2) of the
			 Clayton Act (15 U.S.C. 15g(2)).
			(23)TermsThe
			 term terms means any and all rules and conditions that are
			 applicable to providers of an electronic payment system or to merchants, as the
			 case may be, and that are required in order for merchants to access that
			 electronic payment system.
			(24)Voluntarily
			 negotiated access agreementThe term voluntarily negotiated
			 access agreement means an access agreement voluntarily negotiated
			 between 1 or more providers of a covered electronic payment system and 1 or
			 more merchants that sets the fees and terms under which the merchant can access
			 that covered electronic payment system.
			(25)Written direct
			 statementsThe term written direct statements means
			 witness statements, testimony, and exhibits to be presented in proceedings
			 under this Act, and such other information that is necessary to establish fees
			 and terms for access to covered electronic payment systems as set forth in
			 regulations issued by the Electronic Payment System Judges under section
			 5(b)(4).
			3.Access to covered
			 electronic payment systems; limited antitrust immunity for the negotiation and
			 determination of fees and terms; standards for establishment of fees and
			 terms
			(a)Access to
			 covered electronic payment systemsAccess by a merchant to any covered
			 electronic payment system and the fees and terms of such access shall be
			 subject to this Act.
			(b)Authority and
			 limited antitrust immunity for negotiations of fees and terms and participation
			 in proceedings
				(1)In
			 generalNotwithstanding any provision of the antitrust
			 laws—
					(A)in negotiating
			 fees and terms and participating in any proceedings under subsection (c), any
			 providers of a covered electronic payment system and any merchants who have
			 access to or who are seeking access to that covered electronic payment system
			 may jointly negotiate and agree upon the fees and terms for access to the
			 covered electronic payment system, including through the use of common agents
			 that represent the providers of the covered electronic payment system or the
			 merchants on a nonexclusive basis; and
					(B)any providers of
			 a single covered electronic payment system also may jointly determine the
			 proportionate division among such providers of paid fees.
					(2)LimitationsThe
			 immunity from the antitrust laws conferred under this subsection shall not
			 apply to a provider of a covered electronic payment system or to a merchant
			 during any period in which such provider, or such merchant, is engaged
			 in—
					(A)any unlawful
			 boycott;
					(B)any allocation
			 with a competitor of a geographical area;
					(C)any unlawful
			 tying arrangement; or
					(D)any exchange of
			 information with, or agreement with, a competitor that is not reasonably
			 required to carry out the negotiations and proceedings described in subsection
			 (c).
					(c)Establishment of
			 fees and terms
				(1)Voluntarily
			 negotiated access agreements
					(A)Agreements
			 between negotiating partiesA voluntarily negotiated access
			 agreement may be executed at any time between 1 or more providers of a covered
			 electronic payment system and 1 or more merchants. With respect to the
			 negotiating parties, such executed voluntarily negotiated access agreement
			 shall supersede any fees or terms established by the Electronic Payment System
			 Judges under paragraph (3) relating to that covered electronic payment
			 system.
					(B)Filing
			 agreements with the electronic payment system judgesThe
			 negotiating parties shall jointly file with the Electronic Payment System
			 Judges—
						(i)any
			 voluntarily negotiated access agreement that affects any market in the United
			 States or elsewhere;
						(ii)any
			 documentation relating to a voluntarily negotiated access agreement evidencing
			 any consideration being given or any marketing or promotional agreement between
			 the negotiating parties; and
						(iii)any amendment
			 to that voluntarily negotiated access agreement or documentation.
						(C)Timing and
			 availability of filingsThe negotiating parties to any
			 voluntarily negotiated access agreement executed after the date of enactment of
			 this Act shall jointly file the voluntarily negotiated access agreement, and
			 any documentation or amendment described in subparagraph (B), with the
			 Electronic Payment System Judges not later than 30 days after the date of
			 execution of the voluntarily negotiated access agreement or amendment or the
			 date of the creation of the documentation, as the case may be. The Electronic
			 Payment System Judges shall make publicly available any voluntarily negotiated
			 access agreement, amendment, or accompanying documentation filed under this
			 paragraph.
					(2)Initiation of
			 proceedingsThe proceedings under this subsection to establish
			 fees and terms for access to a covered electronic payment system shall be
			 initiated in accordance with section 6.
				(3)Proceedings
					(A)In
			 generalThe Electronic Payment System Judges shall conduct
			 proceedings as specified under this Act to establish fees and terms for access
			 to a covered electronic payment system. Except as specifically provided in a
			 voluntarily negotiated access agreement, a provider of a covered electronic
			 payment system may not directly or indirectly charge fees or set terms for
			 access to a covered electronic payment system that are not in accordance with
			 the fees and terms established by the Electronic Payment System Judges pursuant
			 to proceedings under this Act.
					(B)Period of
			 applicabilityExcept as provided in section 6, the fees and terms
			 established under this paragraph with respect to a covered electronic payment
			 system shall apply during the 3-year period beginning on January 1 of the
			 second year following the year in which the proceedings to establish such fees
			 and terms are commenced.
					(C)Standard for
			 establishment of fees and terms by the electronic payment system
			 judges
						(i)In
			 generalIn establishing fees and terms for access to a covered
			 electronic payment system under subparagraph (A), the Electronic Payment System
			 Judges—
							(I)shall be limited
			 to selecting, without modification, 1 of the 2 final offers of fees and terms
			 filed by the proceeding parties pursuant to section 5(c)(2)(A); and
							(II)shall select the
			 final offer of fees and terms that most closely represent the fees and terms
			 that would be negotiated in a hypothetical perfectly competitive marketplace
			 for access to an electronic payment system between a willing buyer with no
			 market power and a willing seller with no market power.
							(ii)StandardsIn
			 determining which final offer of fees and terms to select, the Electronic
			 Payment System Judges—
							(I)shall consider
			 the costs of transaction authorization, clearance, and settlement that are
			 necessary to operate and to access an electronic payment system;
							(II)shall consider a
			 normal rate of return in a hypothetical perfectly competitive
			 marketplace;
							(III)shall avoid
			 selecting a final offer of fees and terms that would have anticompetitive
			 effects within the issuer market, the acquirer market, or the merchant
			 market;
							(IV)may select a
			 final offer that is a schedule of fees and terms that varies based upon
			 cost-based differences in types of credit card and debit card transactions
			 (which may include whether a transaction is of a signature-based, PIN-based, or
			 card-not-present type);
							(V)may select a
			 final offer that is a schedule of fees and terms that provides alternative fees
			 and terms for those acquirers or issuers that are regulated by the National
			 Credit Union Administration or that, together with affiliates of the acquirer
			 or issuer, have assets in a total amount of less than $1,000,000,000;
			 and
							(VI)may not select a
			 final offer that is a schedule of fees and terms that varies based on type of
			 merchant or volume of transactions (either in number or dollar value).
							(D)Use of existing
			 fees and terms as evidenceIn establishing fees and terms for
			 access to a covered electronic payment system under this paragraph, the
			 Electronic Payment System Judges—
						(i)shall decide the
			 weight to be given to any evidence submitted by a proceeding party regarding
			 the fees and terms for access to comparable electronic payment systems,
			 including fees and terms in voluntarily negotiated access agreements filed
			 under paragraph (1); and
						(ii)shall give
			 significant weight to fees in a voluntarily negotiated access agreement that
			 are substantially below the fees reflective of the market power of the covered
			 electronic payment systems that existed before the date of enactment of this
			 Act.
						4.Electronic payment
			 system judges
			(a)AppointmentThe
			 Attorney General and the Chairman shall jointly appoint 3 full-time Electronic
			 Payment System Judges, and shall appoint 1 of the 3 Electronic Payment System
			 Judges as the Chief Electronic Payment System Judge.
			(b)DutiesThe
			 Electronic Payment System Judges shall establish fees and terms for access to
			 covered electronic payment systems in accordance with this Act.
			(c)RulingsThe
			 Electronic Payment System Judges may make any necessary procedural or
			 evidentiary ruling in a proceeding under this Act and may, before commencing a
			 proceeding under this Act, make any procedural ruling that will apply to a
			 proceeding under this Act.
			(d)Administrative
			 supportThe Attorney General and Chairman shall provide the
			 Electronic Payment System Judges with the necessary administrative services
			 related to proceedings under this Act.
			(e)LocationThe
			 offices of the Electronic Payment System Judges and staff shall be located in
			 the offices of the Department of Justice or the Federal Trade
			 Commission.
			(f)Qualifications
			 of electronic payment system judgesEach Electronic Payment
			 System Judge shall be an attorney who has at least 7 years of legal experience.
			 The Chief Electronic Payment System Judge shall have at least 5 years of
			 experience in adjudications, arbitrations, or court trials. At least 1
			 Electronic Payment System Judge who is not the Chief Electronic Payment System
			 Judge shall have significant knowledge of electronic payment systems. At least
			 one Electronic Payment System Judge shall have significant knowledge of
			 economics. An individual may serve as an Electronic Payment System Judge only
			 if the individual is free of any financial conflict of interest under the
			 standards established under subsection (m).
			(g)StaffThe
			 Chief Electronic Payment System Judge shall hire, at minimum, 3 full-time staff
			 members to assist the Electronic Payment System Judges in performing the duties
			 of the Electronic Payment System Judges under this Act.
			(h)Terms
				(1)Initial
			 appointmentsFor the first appointments of Electronic Payment
			 System Judges after the date of enactment of this Act—
					(A)the Chief
			 Electronic Payment System Judge shall be appointed for a term of 6
			 years;
					(B)1 Electronic
			 Payment System Judge who is not the Chief Electronic Payment System Judge shall
			 be appointed for a term of 4 years; and
					(C)1 Electronic
			 Payment System Judge who is not the Chief Electronic Payment System Judge shall
			 be appointed for a term of 2 years.
					(2)Subsequent
			 appointmentAfter the appointments under paragraph (1), an
			 Electronic Payment System Judge shall be appointed for a term of 6
			 years.
				(3)ReappointmentAn
			 individual serving as an Electronic Payment System Judge may be reappointed to
			 subsequent terms.
				(4)Start and end
			 of termsThe term of an Electronic Payment System Judge shall
			 begin on the date on which the term of the predecessor of that Electronic
			 Payment System Judge ends. If a successor Electronic Payment System Judge has
			 not been appointed as of the date on which the term of office of an Electronic
			 Payment System Judge ends, the individual serving that term may continue to
			 serve as an interim Electronic Payment System Judge until a successor is
			 appointed.
				(i)Vacancies or
			 incapacity
				(1)VacanciesThe
			 Attorney General and the Chairman shall act expeditiously to fill any vacancy
			 in the position of Electronic Payment System Judge, and may appoint an interim
			 Electronic Payment System Judge to serve until an Electronic Payment System
			 Judge is appointed to fill the vacancy under this section. An Electronic
			 Payment System Judge appointed to fill a vacancy occurring before the
			 expiration of the term for which the predecessor of that individual was
			 appointed shall be appointed for the remainder of that term.
				(2)IncapacityIf
			 an Electronic Payment System Judge is temporarily unable to perform the duties
			 of an Electronic Payment System Judge, the Attorney General and Chairman may
			 appoint an interim Electronic Payment System Judge to perform such duties
			 during the period of such incapacity.
				(j)Compensation
				(1)JudgesThe
			 Chief Electronic Payment System Judge shall receive compensation at the rate of
			 basic pay payable for level AL–1 for administrative law judges under section
			 5372(b) of title 5, United States Code, and each Electronic Payment System
			 Judge who is not the Chief Electronic Payment System Judge shall receive
			 compensation at the rate of basic pay payable for level AL–2 for administrative
			 law judges under such section. The compensation of the Electronic Payment
			 System Judges shall not be subject to any regulations adopted by the Office of
			 Personnel Management under its authority under section 5376(b)(1) of title 5,
			 United States Code.
				(2)Staff
			 membersOf the 3 staff members appointed under subsection
			 (g)—
					(A)the rate of pay of
			 1 staff member shall be not more than the basic rate of pay payable for level
			 10 of GS–15 of the General Schedule;
					(B)the rate of pay of
			 1 staff member shall be not less than the basic rate of pay payable for GS–13
			 of the General Schedule and not more than the basic rate of pay payable for
			 level 10 of GS–14 of such Schedule; and
					(C)the rate of pay of
			 1 staff member shall be not less than the basic rate of pay payable for GS–8 of
			 the General Schedule and not more than the basic rate of pay payable for level
			 10 of GS–11 of such Schedule.
					(3)Locality
			 payAll rates of pay established under this subsection shall
			 include locality pay.
				(k)Independence of
			 electronic payment system judges
				(1)In making
			 determinations
					(A)In
			 generalExcept as provided in subparagraph (B), the Electronic
			 Payment System Judges—
						(i)shall have full
			 independence in establishing fees and terms for access to covered electronic
			 payment systems and in issuing any other ruling under this Act; and
						(ii)may consult with
			 the Attorney General and the Chairman on any matter other than a question of
			 fact.
						(B)ConsultationThe
			 Electronic Payment System Judges shall consult with the Attorney General and
			 the Chairman regarding any determination or ruling that would require that any
			 act be performed by the Attorney General or the Chairman, and any such
			 determination or ruling shall not be binding upon the Attorney General or the
			 Chairman.
					(2)Performance
			 appraisals
					(A)In
			 generalNotwithstanding any other provision of law or any
			 regulation of the Department of Justice or Federal Trade Commission, and
			 subject to subparagraph (B), the Electronic Payment System Judges shall not
			 receive performance appraisals.
					(B)Relating to
			 sanction or removalTo the extent that the Attorney General and
			 the Chairman adopt regulations under subsection (m) relating to the sanction or
			 removal of an Electronic Payment System Judge and such regulations require
			 documentation to establish the cause of such sanction or removal, the
			 Electronic Payment System Judge may receive an appraisal related specifically
			 to the cause of the sanction or removal.
					(l)Inconsistent
			 duties barredNo Electronic Payment System Judge may undertake
			 duties that conflict with the duties and responsibilities of an Electronic
			 Payment System Judge under this Act.
			(m)Standards of
			 conductThe Attorney General and the Chairman shall adopt
			 regulations regarding the standards of conduct, including financial conflict of
			 interest and restrictions against ex parte communications, which shall govern
			 the Electronic Payment System Judges and the proceedings under this Act.
			(n)Removal or
			 sanctionThe Attorney General and the Chairman acting jointly may
			 sanction or remove an Electronic Payment System Judge for violation of the
			 standards of conduct adopted under subsection (m), misconduct, neglect of duty,
			 or any disqualifying physical or mental disability. Any such sanction or
			 removal may be made only after notice and opportunity for a hearing. The
			 Attorney General and the Chairman may suspend an Electronic Payment System
			 Judge during the pendency of such a hearing. The Attorney General and the
			 Chairman shall appoint an interim Electronic Payment System Judge during the
			 period of any suspension under this subsection.
			5.Proceedings of
			 electronic payment system judges
			(a)Proceedings
				(1)In
			 generalThe Electronic Payment System Judges shall act in
			 accordance with regulations issued by the Electronic Payment System Judges, the
			 Attorney General, and the Chairman, and on the basis of a written record, prior
			 determinations and interpretations of the Electronic Payment System Judges
			 under this Act, and decisions of the court of appeals of the United
			 States.
				(2)Judges acting as
			 panel and individuallyThe Electronic Payment System Judges shall
			 preside over hearings in proceedings under this Act en banc. The Chief
			 Electronic Payment System Judge may designate an Electronic Payment System
			 Judge to preside individually over such collateral and administrative
			 proceedings as the Chief Judge considers appropriate.
				(b)Procedures
				(1)CommencementThe
			 Electronic Payment System Judges shall cause to be published in the Federal
			 Register a notice of commencement of proceedings under section 3(c) to
			 establish fees and terms for access to a covered electronic payment
			 system.
				(2)Mandatory
			 negotiation period
					(A)In
			 generalPromptly after the commencement of a proceeding under
			 section 3(c) to establish fees and terms for access to a covered electronic
			 payment system, the Electronic Payment System Judges shall initiate a period
			 for negotiations for the purpose of achieving a voluntarily negotiated access
			 agreement. Nothing in this paragraph shall preclude the proceeding parties or
			 any members thereof from conducting negotiations before or after the mandatory
			 negotiation period for the purpose of achieving a voluntarily negotiated access
			 agreement.
					(B)LengthThe
			 period for negotiations initiated under subparagraph (A) shall be 3
			 months.
					(C)Determination of
			 need for further proceedingsAt the close of the period for
			 negotiations initiated under subparagraph (A), the Electronic Payment System
			 Judges shall determine if further proceedings under this Act are
			 necessary.
					(3)Proceeding
			 parties in further proceedings
					(A)In
			 generalIn any further proceeding ordered by the Electronic
			 Payment System Judges under paragraph (2)(C), there shall be only 2 proceeding
			 parties, 1 consisting of all providers of the covered electronic payment system
			 and the other consisting of all merchants that have access to or seek access to
			 the covered electronic payment system. Each proceeding party shall bear its own
			 costs. A provider of a covered electronic payment system or a merchant that has
			 access to or seeks access to the covered electronic payment system may choose
			 not to participate in the proceeding as a member of a proceeding party, but
			 unless such provider or merchant executes a voluntarily negotiated access
			 agreement, such provider or merchant shall be bound by the determination of the
			 Electronic Payment System Judges with regard to the fees and terms for access
			 to the covered electronic payment system.
					(B)Rule of
			 constructionNothing in this paragraph may be construed to
			 prohibit the proceeding parties or any members thereof in a proceeding under
			 subparagraph (A) from negotiating and entering into a voluntarily negotiated
			 access agreement at any other time.
					(4)Regulations
					(A)Authorization
						(i)In
			 generalThe Electronic
			 Payment System Judges may issue regulations to carry out the duties of the
			 Electronic Payment System Judges under this Act. All regulations issued by the
			 Electronic Payment System Judges are subject to the approval of the Attorney
			 General and the Chairman. Not later than 120 days after the date on which all
			 Electronic Payment System Judges are appointed under section 4(h)(1), the
			 Electronic Payment System Judges shall issue regulations to govern proceedings
			 under this subsection. In setting these regulations, the Electronic Payment
			 System Judges shall consider the regulations issued by the Copyright Royalty
			 Judges under section 803(b)(6) of title 17, United States Code.
						(ii)ScopeThe
			 regulations issued under clause (i) shall include regulations regarding the
			 procedures described in subparagraph (B).
						(B)Procedures
						(i)Written direct
			 statementsThe written direct statements of the proceeding
			 parties shall be filed by a date specified by the Electronic Payment System
			 Judges, which may be not earlier than 4 months, and not later than 5 months,
			 after the end of the voluntary negotiation period under paragraph (2).
			 Notwithstanding the preceding sentence, the Electronic Payment System Judges
			 may allow a proceeding party to file an amended written direct statement based
			 on new information received during the discovery process, not later than 15
			 days after the end of the discovery period specified in clause (ii).
						(ii)Discovery
			 scheduleFollowing the submission to the Electronic Payment
			 System Judges of written direct statements by the proceeding parties, the
			 Electronic Payment System Judges shall meet with the proceeding parties to set
			 a schedule for conducting and completing discovery. Such schedule shall be
			 determined by the Electronic Payment System Judges. Discovery in such
			 proceedings shall be permitted for a period of not longer than 60 days, except
			 for discovery ordered by the Electronic Payment System Judges in connection
			 with the resolution of motions, orders, and disputes pending at the end of such
			 period.
						(iii)Initial
			 disclosures
							(I)In
			 generalIn a proceeding under this Act to determine fees and
			 terms for access to a covered electronic payment system, certain persons shall
			 make initial disclosures not later than 30 days after the date of commencement
			 of the proceeding, in accordance with this clause.
							(II)Issuers,
			 acquirers, and ownersAny person who is 1 of the 10 largest
			 issuers for a covered electronic payment system in terms of number of cards
			 issued, any person who is 1 of the 10 largest acquirers for a covered
			 electronic payment system based on dollar amount of transactions made by
			 merchants they serve, and any person who owns or controls the relevant covered
			 electronic payment system and establishes the terms and conditions through
			 which issuers and acquirers participate in the covered electronic payment
			 system, shall produce to the Electronic Payment System Judges and to both
			 proceedings parties—
								(aa)an
			 itemized list of the costs necessary to operate the covered electronic payment
			 system that were incurred by the person during the most recent full calendar
			 year before the initiation of the proceeding; and
								(bb)any
			 access agreement between that person and 1 or more merchants with regard to
			 that covered electronic payment system.
								(III)MerchantsAny
			 person who is 1 of the 10 largest merchants using the relevant covered
			 electronic payment system, determined based on dollar amount of transactions
			 made with the covered electronic payment system, shall produce to the
			 Electronic Payment System Judges and to both proceeding parties—
								(aa)an
			 itemized list of the costs necessary to access the electronic payment system
			 during the most recent full calendar year prior to the initiation of the
			 proceeding; and
								(bb)any
			 access agreement between that person and 1 or more providers with regard to
			 that covered electronic payment system.
								(IV)DisagreementAny
			 disagreement regarding whether a person is required to make an initial
			 disclosure under this clause, or the contents of such a disclosure, shall be
			 resolved by the Electronic Payment System Judges.
							(iv)Depositions
							(I)In
			 generalIn a proceeding under this Act to determine fees and
			 terms for access to a covered electronic payment system, each proceeding party
			 shall be permitted to take depositions of every witness identified by the other
			 proceeding party. Except as provided in subclause (III), each proceeding party
			 also shall be permitted to take 5 additional depositions in the entire
			 proceeding.
							(II)Organizational
			 entitiesA deposition notice or subpoena may name as the deponent
			 a person who is an individual or a person who is not an individual. Such
			 deposition notice or subpoena shall describe with reasonable particularity the
			 matters on which examination is requested. If the deposition notice or subpoena
			 names a person who is not an individual, the deponent person so named shall
			 designate 1 or more officers, directors, or managing agents, or other
			 individual persons who consent to testify on behalf of the deponent person, and
			 may set forth, for each individual person designated, the matters on which the
			 individual person will testify. A subpoena shall advise a nonparty deponent
			 person of the duty of the deponent person to make such a designation. An
			 individual person designated under this subclause shall testify as to matters
			 known or reasonably available to the deponent person.
							(III)Additional
			 depositionsThe Electronic Payment System Judges may increase the
			 permitted number of depositions for good cause in exceptional circumstances,
			 and shall resolve any disputes among persons within either proceeding party
			 regarding the allocation of the depositions permitted under this clause.
							(v)Written
			 discoveryIn a proceeding under this Act to determine fees and
			 terms for access to a covered electronic payment system, each proceeding party
			 shall be permitted to serve written discovery requests on 10 persons. These
			 written discovery requests may include requests for production or inspection, a
			 total of no more than 10 requests for admission in the entire proceeding, and a
			 total of no more than 25 interrogatories in the entire proceeding. The
			 Electronic Payment System Judges may increase the permitted number of requests
			 for admission or interrogatories for good cause in exceptional circumstances,
			 and shall resolve any disputes among persons within either proceeding party
			 regarding the allocation of the requests for admission or interrogatories
			 permitted under this clause.
						(vi)SubpoenasUpon
			 the request of a party to a proceeding to determine fees and terms for access
			 to a covered electronic payment system, the Electronic Payment System Judges
			 may issue a subpoena commanding a person to appear and give testimony, or to
			 produce and permit inspection of documents or tangible things, if the
			 resolution of the proceeding by the Electronic Payment System Judges may be
			 substantially impaired by the absence of such testimony or production of
			 documents or tangible things. A subpoena under this clause shall specify with
			 reasonable particularity the materials to be produced or the scope and nature
			 of the required testimony. Nothing in this clause shall preclude the Electronic
			 Payment System Judges from requesting the production by a person of information
			 or materials relevant to the resolution by the Electronic Payment System Judges
			 of a material issue of fact.
						(vii)Objections to
			 discovery requests
							(I)In
			 generalAny objection to a request or subpoena under clause (v)
			 or (vi) shall be resolved by a motion or request to compel production made to
			 the Electronic Payment System Judges in accordance with regulations adopted by
			 the Electronic Payment System Judges. Each motion or request to compel
			 discovery shall be determined by the Electronic Payment System Judges, or by an
			 Electronic Payment System Judge when permitted under subsection (a)(2). Upon
			 such motion or request to compel discovery, the Electronic Payment System
			 Judges may order discovery under regulations established under this
			 paragraph.
							(II)ConsiderationsIn
			 determining whether discovery will be granted under this clause, the Electronic
			 Payment System Judges may consider—
								(aa)whether the
			 burden or expense of producing the requested information or materials outweighs
			 the likely benefit, taking into account the needs and resources of the
			 proceeding parties, the importance of the issues at stake, and the probative
			 value of the requested information or materials in resolving such
			 issues;
								(bb)whether the
			 requested information or materials would be unreasonably cumulative or
			 duplicative, or are obtainable from another source that is more convenient,
			 less burdensome, or less expensive; and
								(cc)whether the
			 proceeding party seeking discovery has had ample opportunity by discovery in
			 the proceeding or by other means to obtain the information sought.
								(viii)Voluntarily
			 negotiated access agreementsIn proceedings to determine fees and
			 terms for access to a covered electronic payment system, the Electronic Payment
			 System Judges shall make available to the proceeding parties all documents
			 filed under section 3(c)(1).
						(ix)Settlement
			 conferenceThe Electronic Payment System Judges shall order a
			 settlement conference between the proceeding parties to facilitate the
			 presentation of offers of settlement between the parties. The settlement
			 conference shall be held during the 21-day period beginning on the date on
			 which the discovery period ends and shall take place outside the presence of
			 the Electronic Payment System Judges.
						(x)Direct and
			 rebuttal hearingsAt the conclusion of the 21-day period
			 described in clause (ix), the Electronic Payment System Judges shall determine
			 if further proceedings under this Act are necessary. If the Electronic Payment
			 System Judges determine further proceedings under this Act are necessary, the
			 Electronic Payment System Judges shall schedule a direct hearing of not more
			 than 30 court days and a rebuttal hearing of not more than 20 court days during
			 which both proceeding parties will be allowed to offer witness testimony and
			 documents.
						(xi)Sponsoring
			 witnessesNo evidence, including exhibits, may be submitted in
			 the written direct statement or written rebuttal statement of a proceeding
			 party without a sponsoring witness, except for—
							(I)requests for
			 admission that have been admitted by the receiving proceeding party;
							(II)evidence of
			 which the Electronic Payment System Judges have taken official notice;
							(III)incorporation
			 by reference of past records; or
							(IV)good cause
			 shown.
							(xii)HearsayHearsay
			 may be admitted in proceedings under this Act to the extent determined relevant
			 and reliable by the Electronic Payment System Judges.
						(xiii)Applicability
			 of the Federal Rules of EvidenceTo the extent not inconsistent
			 with this subparagraph, the Federal Rules of Evidence shall apply to
			 proceedings under this Act.
						(5)Penalties for
			 failure to comply with a discovery request
					(A)Failure to
			 complyA person has failed to comply with a discovery request if
			 the person, or an employee or agent of the person, fails, without substantial
			 justification, to—
						(i)make
			 initial disclosures required under paragraph (4)(B)(iii);
						(ii)be
			 sworn or answer a question as a deponent after being directed to do so by the
			 Electronic Payment System Judges under clause (iv) or (vi) of paragraph
			 (4)(B);
						(iii)answer an
			 interrogatory submitted under paragraph (4)(B)(v);
						(iv)produce
			 nonprivileged documents requested under clause (v) or (vi) of paragraph (4)(B);
			 or
						(v)admit the
			 genuineness of any document or the truth of any matter as requested under
			 paragraph (4)(B)(v), and the person requesting the admissions thereafter proves
			 the genuineness of the document or the truth of the matter.
						(B)False or
			 misleading responsesFor purposes of this Act, any disclosure,
			 answer, or response that is false or substantially misleading, evasive, or
			 incomplete shall be deemed a failure to comply with a discovery request.
					(C)Negative
			 inference in current proceedingIf any person fails to comply
			 with a discovery request, the Electronic Payment System Judges may issue an
			 order that the matters regarding which the order was made or any other
			 designated facts shall be taken to be established for the purposes of the
			 current proceeding in accordance with the claim of the proceeding party seeking
			 discovery and obtaining the order.
					(D)Civil
			 penalty
						(i)GenerallyAny
			 person who fails to comply with a discovery request under this Act shall be
			 subject to a civil penalty, which shall be assessed by the Electronic Payment
			 System Judges, of not more than $25,000 for each violation. Each day of
			 violation shall constitute a separate violation.
						(ii)Notice and
			 hearingsNo civil penalty may be assessed under this subparagraph
			 except under an order of the Electronic Payment System Judges and unless the
			 person accused of the violation was given prior notice and opportunity to
			 request and participate in a hearing before the Electronic Payment System
			 Judges with respect to the violation.
						(iii)Determining
			 amountIn determining the amount of any penalty assessed under
			 this subparagraph, the Electronic Payment System Judges shall take into account
			 the nature, circumstances, extent, and gravity of the violation or violations
			 and, with respect to the violator, ability to pay, any prior history of such
			 violations, the degree of culpability, economic benefit or savings (if any)
			 resulting from the violation, and such other matters as justice may
			 require.
						(iv)ReviewAny
			 person who requested a hearing with respect to a civil penalty under this
			 subparagraph and who is aggrieved by an order assessing the civil penalty may
			 file a petition for judicial review of such order with the United States Court
			 of Appeals for the District of Columbia Circuit. Such a petition may be filed
			 not later than 30 days after the date on which the order making such assessment
			 was issued. The United States Court of Appeals for the District of Columbia
			 Circuit shall have jurisdiction to enter a judgment affirming, modifying, or
			 setting aside in whole or in part, an order of the Electronic Payment System
			 Judges under this subparagraph, or the court may remand the proceeding to the
			 Electronic Payment System Judges for such further action as the court may
			 direct. The Attorney General shall represent the Electronic Payment System
			 Judges before the court.
						(v)EnforcementIf
			 any person fails to pay an assessment of a civil penalty after the civil
			 penalty has become a final and unappealable order or after the appropriate
			 court has entered final judgment, the Electronic Payment System Judges shall
			 request the Attorney General to institute a civil action in an appropriate
			 district court of the United States to collect the penalty, and such court
			 shall have jurisdiction to hear and decide any such action. In hearing such
			 action, the court shall have authority to review the violation and the
			 assessment of the civil penalty on the record.
						(c)Determination of
			 electronic payment system judges
				(1)TimingThe
			 Electronic Payment System Judges shall issue a determination in a proceeding
			 not later than the earlier of—
					(A)11 months after
			 the end of the 21-day settlement conference period under subsection
			 (b)(4)(B)(ix); or
					(B)15 days before
			 the date on which the fees and terms in effect for the relevant covered
			 electronic payment system expire.
					(2)Determination
					(A)Filing of final
			 offerBefore the commencement of a direct hearing in a proceeding
			 under subsection (b)(4)(B)(x), each proceeding party shall file with the
			 Electronic Payment System Judges and with the other proceeding party a final
			 offer of fees and terms for access to the covered electronic payment system. A
			 proceeding party may not amend a final offer submitted under this subparagraph,
			 except with the express consent of the Electronic Payment System Judges and the
			 other proceeding party.
					(B)Selection
			 between final offersAfter the conclusion of the direct hearing
			 and rebuttal hearing, the Electronic Payment System Judges shall make their
			 determination by selecting 1 of the 2 final offers filed by the proceeding
			 parties. The Electronic Payment System Judges shall make their selection in
			 accordance with the standards described in section 3(c)(3)(C).
					(C)Voting and
			 dissenting opinionsA final determination of the Electronic
			 Payment System Judges in a proceeding under this Act shall be made by majority
			 vote. An Electronic Payment System Judge dissenting from the majority on any
			 determination under this Act may issue a dissenting opinion, which shall be
			 included with the determination.
					(3)Rehearings
					(A)In
			 generalThe Electronic Payment System Judges may, in exceptional
			 cases, upon motion of a proceeding party, order a rehearing, after the
			 determination in the proceeding is issued under paragraph (2), on such matters
			 as the Electronic Payment System Judges determine to be appropriate.
					(B)Timing for
			 filing motionAny motion for a rehearing under subparagraph (A)
			 shall be filed not later than 15 days after the date on which the Electronic
			 Payment System Judges deliver to the parties in the proceeding their initial
			 determination concerning fees and terms.
					(C)Participation by
			 opposing party not requiredIn any case in which a rehearing is
			 ordered under this paragraph, any opposing proceeding party shall not be
			 required to participate in the rehearing, except that nonparticipation may give
			 rise to the limitations with respect to judicial review provided for in
			 subsection (d)(1).
					(D)No negative
			 inferenceThe Electronic Payment System Judges may not draw a
			 negative inference from lack of participation in a rehearing.
					(E)Continuity of
			 fees and terms
						(i)In
			 generalIf the decision of the Electronic Payment System Judges
			 on any motion for a rehearing is not rendered before the expiration of the fees
			 and terms in effect for the relevant covered electronic payment system, in the
			 case of a proceeding to determine successor fees and terms for fees and terms
			 that expire on a specified date, the initial determination of the Electronic
			 Payment System Judges that is the subject of the rehearing motion shall be
			 effective as of the day following the date on which the fees and terms that
			 were previously in effect expire.
						(ii)Fee
			 paymentsThe pendency of a motion for a rehearing under this
			 paragraph shall not relieve a person obligated to make fee payments for access
			 to a covered electronic payment system who would be affected by the
			 determination on that motion from paying the fees required and complying with
			 the terms under the relevant determination.
						(iii)Overpayments
			 and underpaymentsNotwithstanding clause (ii), if fees described
			 in clause (ii) are paid—
							(I)the recipient of
			 such fees shall, not later than 60 days after the date on which the motion for
			 rehearing is resolved or, if the motion is granted, 60 days after the date on
			 which the rehearing is concluded, return any excess fees described in clause
			 (ii), to the extent necessary to comply with the final determination by the
			 Electronic Payment System Judges of fees and terms for access to the covered
			 electronic payment system; and
							(II)a person
			 obligated to make fee payments shall, not later than 60 days after the date on
			 which the motion for rehearing is resolved or, if the motion is granted, 60
			 days after the date on which the rehearing is concluded, pay the recipient the
			 amount of any underpayment of fees described in clause (ii), to the extent
			 necessary to comply with the final determination by the Electronic Payment
			 System Judges of fees and terms for access to the covered electronic payment
			 system.
							(4)Contents of
			 determinationA determination of the Electronic Payment System
			 Judges shall establish the fees and terms for access to the relevant covered
			 electronic payment system, shall be supported by the written record, and shall
			 set forth the findings of fact relied on by the Electronic Payment System
			 Judges. The Electronic Payment System Judges shall make publicly available in
			 their entirety all determinations issued under this paragraph.
				(5)Continuing
			 jurisdictionThe Electronic Payment System Judges may, with the
			 approval of the Attorney General and the Chairman, issue an amendment to a
			 written determination to correct any technical or clerical errors in the
			 determination in response to unforeseen circumstances that would frustrate the
			 proper implementation of such determination. Such amendment shall be set forth
			 in a written addendum to the determination that shall be distributed to the
			 proceeding parties and shall be published in the Federal Register.
				(6)Protective
			 orderThe Electronic Payment System Judges may issue such orders
			 as may be appropriate to protect confidential information, including orders
			 excluding confidential information from the record of the determination that is
			 published or made available to the public, except that any fees and terms of an
			 access agreement, including voluntarily negotiated access agreements filed
			 under section 3(c)(1), may not be excluded from publication.
				(7)Publication of
			 determinationNot later than 60 days after the date on which the
			 Electronic Payment System Judges issue a determination under this subsection,
			 the Attorney General and the Chairman shall cause the determination, and any
			 corrections thereto, to be published in the Federal Register. The Electronic
			 Payment System Judges also shall publicize the determination and any
			 corrections in such other manner as the Attorney General and the Chairman
			 consider appropriate, including publication on the Internet. The Electronic
			 Payment System Judges also shall make the determination, corrections, and the
			 accompanying record available for public inspection and copying.
				(8)Late
			 paymentA determination of Electronic Payment System
			 Judges—
					(A)may include terms
			 with respect to late payment; and
					(B)may not include
			 any provision in such terms described in subparagraph (A) that prevents a
			 provider of a covered electronic payment system from asserting other rights or
			 remedies provided under this Act.
					(d)Judicial
			 review
				(1)AppealAny
			 determination of the Electronic Payment System Judges under subsection (c) may,
			 not later than 30 days after the date of publication of the determination in
			 the Federal Register, be appealed, to the United States Court of Appeals for
			 the District of Columbia Circuit, by any aggrieved member of a proceeding party
			 under this Act who would be bound by the determination. Any proceeding party
			 that did not participate in a rehearing may not raise any issue that was the
			 subject of that rehearing at any stage of judicial review of the hearing
			 determination. If no appeal is brought within the 30-day period under this
			 paragraph, the determination of the Electronic Payment System Judges shall be
			 final, and shall take effect as described in paragraph (2).
				(2)Effect of fees
			 and terms
					(A)Fee
			 paymentsThe pendency of an appeal under this subsection shall
			 not relieve a person obligated to make fee payments for access to a covered
			 electronic payment system who would be affected by the determination on appeal
			 from paying the fees required and complying with the terms under the relevant
			 determination or regulations.
					(B)Overpayments
			 and underpaymentsNotwithstanding subparagraph (A), if fees
			 described in subparagraph (A) are paid—
						(i)the
			 recipient of such fees shall, not later than 60 days after the date on which
			 the appeal is resolved return any excess fees described in subparagraph (A)
			 (and interest thereon, if ordered under paragraph (3)), to the extent necessary
			 to comply with the final determination of fees and terms on appeal; and
						(ii)a person
			 obligated to make fee payments shall, not later than 60 days after the date on
			 which the appeal is resolved, pay the recipient the amount of any underpayment
			 of fees described in subparagraph (A) (and interest thereon, if ordered under
			 paragraph (3)), to the extent necessary to comply with the final determination
			 of fees and terms on appeal.
						(3)Jurisdiction of
			 courtIf the United States Court of Appeals for the District of
			 Columbia Circuit, under section 706 of title 5, United States Code, modifies or
			 vacates a determination of the Electronic Payment System Judges, the court may
			 enter its own determination with respect to the amount or distribution of fees
			 and costs, and order the repayment of any excess fees, the payment of any
			 underpaid fees, and the payment of interest pertaining respectively thereto, in
			 accordance with its final judgment. The court also may vacate the determination
			 of the Electronic Payment System Judges and remand the case to the Electronic
			 Payment System Judges for further proceedings.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this Act.
			6.Institution of
			 proceedings before electronic payment system judges
			(a)Initial
			 proceedings
				(1)TimingProceedings under this Act shall be
			 commenced as soon as practicable after the date of enactment of this Act to
			 establish fees and terms for access to covered electronic payment systems under
			 section 3(c), which shall be effective during the period beginning on January
			 1, 2011, and ending on December 31, 2012. The Electronic Payment System Judges
			 shall cause notice of commencement of such proceedings to be published in the
			 Federal Register.
				(2)Procedures
			 specific to the initial proceedings
					(A)Discovery
			 periodNotwithstanding section 5(b)(4)(B)(ii), discovery in the
			 initial proceedings described in paragraph (1) shall be permitted for a period
			 of 90 days, except for discovery ordered by the Electronic Payment System
			 Judges in connection with the resolution of motions, orders, and disputes
			 pending at the end of such period.
					(B)Consideration of
			 changes in fees and terms between date of enactment and initial
			 determinationIn establishing the fees and terms under section
			 3(c) for access to covered electronic payment systems, to be effective during
			 the period beginning on January 1, 2011, and ending on December 31, 2012, the
			 Electronic Payment System Judges shall consider changes in fees and terms made
			 by a covered electronic payments system between the date of enactment of this
			 Act and such initial determination. Based upon such consideration, the
			 Electronic Payment System Judges may adjust the fees established for the period
			 beginning on January 1, 2011, and ending on December 31, 2012, to reflect the
			 economic impact such changes had on the parties.
					(b)Subsequent
			 proceedingsAfter completion of the proceedings required under
			 subsection (a), proceedings under section 3(c) to establish fees and terms for
			 access to covered electronic payment systems shall be commenced in 2011, and
			 every 3 years thereafter.
			7.General rule for
			 voluntarily negotiated access agreements
			(a)In
			 generalAny fees or terms
			 described in subsection (b) shall remain in effect for such period of time as
			 would otherwise apply to fees and terms established under this Act, except that
			 the Electronic Payment System Judges shall adjust any such fees to reflect
			 inflation during any additional period the fees remain in effect beyond that
			 contemplated in the voluntarily negotiated access agreement.
			(b)Fees and
			 termsThe fees or terms
			 described in this subsection are fees or terms for access to a covered
			 electronic payment system under this Act that—
				(1)are agreed upon as
			 part of a voluntarily negotiated access agreement for a period shorter than
			 would otherwise apply under a determination under this Act; and
				(2)are adopted by the
			 Electronic Payment System Judges as part of a determination under this
			 Act.
				
